BLEDSOE, District Judge
(after stating facts as above). In this case the order of the referee appealed from is affirmed. The record supports his findings in their entirety.
In my almost 25 years’ experience upon the bench, I do not now recall any transaction coming to my attention as astounding in character as this; and if anything were needed to contribute to the enormity of the offense against honesty and decency for which the bankrupt Berman stands admittedly responsible, it would he for the court to lend apparent approval to his conduct by now declining to hold him obligated to the repayment of the large sums of money he deliberately filched from his partner directly and from his creditors indirectly.
His admission that, without authority, in a secretive manner, and without the knowledge of his partner, he appropriated sums approximating $40,000 of the partnership funds, wherewith to go to Tia J uana, Mexico, and other places, and play and lose the same upon the races and other forms of gambling, is sufficient in itself to destroy any vestige of integrity that Might ordinarily attach to his statements, and justify the court in declining to believe any part of his extraordinary tale. An honest man would not do the things that he did. His admission that he did do them is an admission that he is dishonest. Being dishonest, his testimony may not be relied upon or accepted. In addition to that, the testimony of his partner and other witnesses in no wise serves, in my judgment, to corroborate his lurid tale. I am confident that the referee was entirely right in declining to be bound by it merely because it was proffered under oath.
The order is that he pay over to the trustee the sum of money which the referee finds he appropriated and still has. What shall be done if he shall decline to make the payment is a matter that need not be determined at this time.